Exhibit 10.1
International Flavors & Fragrances Inc.
2010 Named Executive Officer Compensation Matters
     A summary description of certain compensation arrangements for the
Company’s Chief Executive Officer (“CEO”) and the executive officers who were
named in the Company’s Proxy Statement for its 2010 Annual Meeting of
Shareholders and who are still employed by the Company (collectively, the “Named
Executive Officers”) is provided below. Unless otherwise noted, these
arrangements were approved on March 8, 2010 by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”), and in the case of
compensation decisions concerning the CEO, the Board (upon the recommendation of
the Compensation Committee).
2010 Base Salaries Effective April 1, 2010
     Below are the base salaries effective April 1, 2010 that were approved for
our CEO and other Named Executive Officers.

                                      Base Salary Effective     Name   Title  
April 1, 2010   Increase
Douglas D. Tough
  Chairman and Chief Executive Officer   $ 1,200,000       0  
Nicolas Mirzayantz
  Group President, Fragrances   $ 500,000     $ 25,000  
Hernan Vaisman
  Group President, Flavors   $ 500,000     $ 50,000  
Kevin C. Berryman
  Executive Vice President and Chief Financial Officer   $ 500,000       0  
Beth E. Ford
  Executive Vice President, Head of Supply Chain   $ 500,000       0  
Dennis M. Meany
  Senior Vice President, General Counsel and Secretary   $ 414,000       0  
Angelica T. Cantlon
  Senior Vice President, Human Resources   $ 315,000       0  
Richard A. O’Leary
  Vice President and Controller   $ 275,000       0  

 



--------------------------------------------------------------------------------



 



2010 Annual Incentive Plan (“AIP”)
     Under the AIP, each executive officer, including the CEO, has an annual
incentive award target based on the achievement of specific quantitative
corporate and/or business unit financial performance goals. The weighting of
corporate and/or business unit financial goals varies depending upon the role of
each executive officer. For 2010 AIP, the Compensation Committee decided not to
include goals related to non-financial strategic initiatives.
     The corporate and business unit financial objectives for 2010 under the AIP
relate to sales growth (excluding the effects of currency movements), operating
profit (adjusted to exclude certain items approved by the Compensation
Committee), gross margin percentage and working capital as a percentage of
sales.
     Each executive officer’s AIP target award for 2010 is a stated percentage
of his or her base salary. The Compensation Committee did not approve, nor in
the case of the CEO did it recommend to the Board, any changes to the AIP target
percentage of any of the Named Executive Officers, and the Board did not approve
any changes to the CEO’s AIP target percentage.
     Based on the specific quantitative financial objectives, if threshold
performance is achieved for the year, each executive officer may be paid 25% of
his or her target award and if maximum performance is achieved for the year,
each executive officer may be paid up to a ceiling of 200% of that officer’s
target award. Failure to meet threshold performance for the financial
objectives, based on the performance goals, will generally result in no AIP
award to the executive officer for that year.
2010-2012 Long-Term Incentive Plan (“LTIP”)
     As with prior LTIP cycles, the Compensation Committee has determined that
the 2010-2012 LTIP cycle will consist of four segments, with each year during
the cycle being a separate segment and the entire three-year period being a
fourth segment. Under the LTIP, each executive officer, including the CEO, has
an award target for each LTIP cycle segment, based on the achievement of
specific quantitative corporate financial performance goals. Each segment during
the cycle will be weighted as 25% of the executive’s total target for the cycle.
     For the 2010-2012 cycle, the corporate financial performance goals under
the LTIP that the Compensation Committee reviewed and approved will relate to
(i) improvements in the Company’s earnings per share (“EPS”) and (ii) total
shareholder return (“TSR”) relative to other companies in the S&P 500. For the
first three segments of the LTIP cycle, the Company’s EPS goal and the relative
TSR goal each carry a 50% weight. For the fourth segment of the LTIP cycle, the
TSR goal carries a 100% weight. TSR means the amount, expressed as a percentage,
of market price appreciation or depreciation of a share of common stock plus
dividends on a share of common stock, assuming dividend reinvestment at the
dividend payment date, measured from January 1, 2010 through a specified
year-end or cycle-end date. TSR will be calculated for the Company and for the
S&P 500 so that the ranking of the Company as a percentile of the S&P 500 can be
determined. The market price for purposes of calculating the TSR of the Company
and the S&P 500 on each year-end or cycle-end date will be determined based on
the average closing

 



--------------------------------------------------------------------------------



 



price per share of each company’s common stock over the period of 20 consecutive
trading days preceding that date, as reported by a reputable reporting service.
     The EPS goal for each applicable segment of the 2010-2012 LTIP performance
cycle will be reviewed and approved by the Compensation Committee no later than
the ninetieth day of each such segment. At its meeting held on March 8, 2010,
the Compensation Committee approved the EPS goal for the first segment (2010) of
the 2010-2012 LTIP cycle and the TSR goal for each of the four segments of the
LTIP cycle. The Compensation Committee also approved the same EPS goal for the
second segment (2010) of the 2009-2011 LTIP cycle. In connection with the
2008-2010 LTIP cycle, on February 1, 2009, the Compensation Committee also
approved a one-year supplemental performance metric (based on improvement in
operating margin in fiscal 2010 as compared to fiscal 2009), as described under
Item 5.02 of the Form 8-K filed by the Company on February 5, 2010, which is
incorporated herein by reference.
     For the 2010-2012 three-year LTIP cycle, each executive officer has a range
of potential awards, both above and below target, which are specified at the
beginning of the cycle. The LTIP target amounts applicable to the Named
Executive Officers are as follows:

                              Change in LTIP             Target from prior Name
  LTIP Target Amount   LTIP Cycle
Douglas D. Tough
  $ 2,000,000       0  
Nicolas Mirzayantz
  $ 450,000     $ 70,000  
Hernan Vaisman
  $ 450,000     $ 90,000  
Kevin C. Berryman
  $ 450,000     $ 50,000  
Beth E. Ford
  $ 450,000     $ 50,000  
Dennis M. Meany
  $ 248,400       0  
Angelica T. Cantlon
  $ 189,000       0  
Richard A. O’Leary
  $ 137,500       0  

If any LTIP payouts are to be made for the 2010-2012 cycle, 50% would be paid in
cash and 50% would be paid in Company stock. For the 2010-2012 LTIP cycle, the
number of shares of Company stock for the 50% portion that would be paid in
stock is determined at the beginning of the cycle, based on $42.01 per share,
the closing market price on January 4, 2010, the first stock trading day of the
cycle.
     Depending on the extent to which the Company achieves the corporate
performance goals for each segment of the LTIP cycle, a portion of the
executive’s LTIP award may be notionally credited on behalf of the executive,
but any “credited” portion will not be paid until the

 



--------------------------------------------------------------------------------



 



completion of the full LTIP cycle. If a portion of the executive’s LTIP award is
notionally credited for any segment during the LTIP cycle, that portion would
consist of 50% cash and 50% shares based on the cash amount and number of shares
earned by the executive for that segment.
     Upon the completion of the LTIP cycle and all of its segments, the
aggregate of all credited portions of an award may be payable to each executive,
subject to the negative discretion of the Compensation Committee and, if the
executive separated from employment with the Company during the LTIP cycle,
subject to the terms of the Executive Separation Policy or any other separation
arrangement between the executive and the Company.
2010 Equity Choice Program
     On April 27, 2010, the Compensation Committee approved, and in the case of
the CEO, on April 28, 2010, the Board (upon the recommendation of the
Compensation Committee) approved the total value of the equity awards to be
granted to each eligible senior executive, under the Company’s Equity Choice
Program (the “Equity Choice Program”). Under the Company’s Equity Choice Program
each executive who is eligible for a grant of equity awards will be entitled to
choose from three alternative types of equity awards and will be granted those
equity awards under the 2000 SAIP up to his or her total dollar award value.
Grants of equity awards under the Equity Choice Program, based on each eligible
executive’s election, are anticipated to be made in June 2010, with a vesting
date in April 2013. The range of Equity Choice Program potential total dollar
award values and the actual approved 2010 Equity Choice Program award values for
the CEO and each Named Executive Officer are as follows:

                              2010 Equity Choice     Equity Choice Program  
Program Approved Award Name   Potential Value Range   Value
Douglas D. Tough
  $ 750,000 - $2,250,000     $ 1,500,000  
Nicolas Mirzayantz
  $ 225,000 - $675,000 *   $ 600,000  
Hernan Vaisman
  $ 225,000 - $675,000 *   $ 600,000  
Kevin C. Berryman
  $ 225,000 - $675,000 *   $ 600,000  
Beth E. Ford
  $ 225,000 - $675,000 *   $ 450,000  
Dennis M. Meany
  $ 150,000 - $450,000     $ 350,000  
Angelica T. Cantlon
  $ 150,000 - $450,000     $ 350,000  
Richard A. O’Leary
  $ 100,000 - $300,000     $ 200,000  

 

*   The above range was increased from $200,000 — $600,000.

 



--------------------------------------------------------------------------------



 



Executive Separation Policy
     At its meeting held on March 8, 2010, the Compensation Committee approved a
change to the Company’s Executive Separation Policy (the “ESP”) to provide that
the provision regarding “gross-up payments” would not apply to participants
whose employment with the Company commenced on or after March 8, 2010. This
provision states that if payments to a participant would trigger the golden
parachute excise tax, the Company will pay an additional amount, a “gross-up
payment,” so that the after-tax value of the participant’s payments and benefits
under the ESP and other compensation paid by the Company would be the same as
though no excise taxes applied. Effective as of March 8, 2010 this provision
will apply only to participants hired prior to that date.
Other Information.
     The information contained under Item 5.02 in the Form 8-K filed by the
Company on February 9, 2010 regarding a discretionary bonus of $76,893 awarded
to Mr. Mirzayantz is incorporated herein by reference. In addition, a
discretionary make-whole payment, relating to the pro-ration of the 2007-2009
LTIP cycle, in the amount of $20,853 in cash and 427 shares of Company stock,
was made to Ms. Ford on March 11, 2010.

 